Citation Nr: 1712683	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran perfected an appeal of a February 2003 rating decision that denied service connection for bilateral Achilles tendon nodules.

2.  Entitlement to service connection for bilateral Achilles tendon nodules.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined the Veteran failed to perfect an appeal of a February 2003 rating decision that denied service connection for bilateral Achilles tendon nodules because he did not file a timely substantive appeal after the issuance of a November 2004 statement of the case.

The Veteran appeared at hearing before the undersigned in September 2016 regarding the issue of whether the appeal of the February 2003 rating decision was perfected.  A transcript of the hearing has been associated with the claims file.

The Board notes the Veteran provided testimony regarding the issue of service connection for bilateral Achilles tendon nodules at a hearing in October 2005 before a Veterans Law Judge (VLJ) who is no longer with the Board.  For the reasons discussed below, the Board finds the decision of the VLJ to take testimony regarding the issue of service connection for bilateral Achilles tendon nodules during the October 2005 hearing (among other actions by VA) constitutes waiver of the timeliness of the substantive appeal in this case, even though the VLJ subsequently determined she did not have jurisdiction to adjudicate the service connection issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding the filing of a substantive appeal is not jurisdictional and may be waived by VA either explicitly or implicitly).  As such, the Board finds the underlying issue of service connection for bilateral Achilles tendon nodules remains on appeal.  However, since the VLJ who conducted the October 2005 hearing is no longer available to participate in the decision on the service connection claim for bilateral Achilles tendon nodules, the Veteran is entitled to appear at a hearing before a new VLJ who will ultimately decide the service connection claim, if he so chooses, because the merits of the service connection claim were not discussed in the September 2016 hearing before the undersigned.  See 38 U.S.C. § 7107 (c) (West 2014).

The issue of service connection for a bilateral Achilles disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a timely notice of disagreement regarding a February 2003 rating decision that denied service connection for bilateral Achilles tendon nodules, but he did not file a timely substantive appeal after the issuance of November 2004 statement of the case regarding the issue of service connection for bilateral Achilles tendon nodules.

2.  VA implicitly waived the untimeliness of the Veteran's substantive appeal by sending him a Veterans Claims Assistance Act (VCAA) notice letter regarding his service connection claim for bilateral Achilles tendon nodules subsequent to the issuance of November 2004 statement of the case and by allowing him to testify regarding the issue of service connection for bilateral Achilles tendon nodules during the October 2005.


CONCLUSION OF LAW

The requirements for recognition of a perfected appeal of the issue of service connection for bilateral Achilles tendon nodules have been met.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal generally consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal must also indicate what issues are being perfected.  Id.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  Id.  A substantive appeal generally must be filed within 60 days from the date that the AOJ mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). 

However, in Percy v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held the filing of a substantive appeal is not jurisdictional and may be waived by VA either explicitly or implicitly.  23 Vet. App. at 46.  In that case, the Court determined VA implicitly waived the requirement of filing a substantive appeal by leading the claimant to believe that his claim remained on appeal for several years and allowing him to testify before a VLJ at a Board hearing regarding the claim.  Id.  The Court reasoned "Congress intended section 7105(d)(3) as an aid to orderly process and the achievement of finality while retaining the veteran-friendly aspects of the VA claims processing system."  Id. at 47.  The Court explained "[i]t is inconsistent with that congressional intent for VA to treat its procedures as a minefield that the veteran must successfully negotiate in order to obtain the benefits that Congress intended to bestow on behalf of a grateful nation."  Id.

The facts in this case are extremely similar to the facts in Percy.  Here, the VLJ who conducted the October 2005 Board hearing allowed the Veteran to present testimony regarding the issue of service connection for bilateral Achilles tendon nodules, but later determined she did not have jurisdiction to adjudicate the claim much like the VLJ in Percy.  Although the record shows the Veteran filed his substantive appeal prior to the issuance of the November 2004 statement of the case, the Veteran testified during the September 2016 Board hearing before the undersigned that he was led to believe he had perfected an appeal of the February 2003 rating decision because VA sent him a VCAA notice letter subsequent to the November 2004 statement of the case that informed him of the opportunity to submit additional evidence regarding his service connection claim bilateral Achilles tendon nodules.  The Veteran's testimony is corroborated by evidence in the claims file.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds VA implicitly waived the untimeliness of the Veteran's substantive appeal based on these actions.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Since the filing of a substantive appeal is not jurisdictional and has been waived in this instance, the Board finds the requirements for recognition of a perfected appeal regarding the issue of service connection for bilateral Achilles tendon nodules have been met.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.


ORDER

Recognition of a perfected appeal regarding the issue service connection for bilateral Achilles tendon nodules on the basis of a waiver of the requirement of a substantive appeal is granted.


REMAND

The claims file shows additional evidence has been received regarding the issue of service connection for bilateral Achilles tendon nodules since the November 2004 statement of the case was issued.  Most notably, the record now includes treatment records received in October 2005 that show the claimed bilateral Achilles tendon nodules may be due to chemotherapy for the Veteran's service-connected testicular cancer.  When evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2016).  The Board finds it necessary for the AOJ to review this evidence in the first instance because this procedural right has not been waived by the Veteran.  See 38 U.S.C.A. § 7104(a) (West 2014); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

As noted in the introduction, the Veteran has the right to a new Board hearing regarding the issue of service connection for bilateral Achilles tendon nodules, if he so chooses.  In this case, the Board finds it necessary to depart from its typical practice of clarifying the hearing issue prior to remand due to the unique procedural posture of this case.  The hearing before the undersigned in September 2016 focused solely on whether the appeal of the February 2003 rating decision had been perfected.  The merits of the underlying service connection claim were not discussed.  This issue is being remanded to the AOJ for initial consideration of all evidence received since November 2004 and further development.  These development actions should take place prior to the hearing election.  Further, the Board finds it would be difficult to clarify the hearing issue prior to adjudicating the issue of whether the appeal of the February 2003 rating decision was perfected.

Accordingly, the case is REMANDED for the following action:

1.  Develop and readjudicate the issue of service connection for bilateral Achilles tendon nodules, to include on a secondary basis, based on all the evidence of record.  If the claim remains denied, issue a supplemental statement of the case.

2.  If necessary after readjudicating the claim, inform the Veteran of an opportunity to request a new Board hearing regarding the issue of service connection for bilateral Achilles tendon nodules and provide appropriate time for response.  Schedule the Veteran for a hearing if requested.

3.  Return the case to the Board if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


